Case 1:18-cv-07439-RJD-CLP Document 6 Filed 02/12/19 Page 1 of 8 PageID #: 570



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

                                                         X

     KATHLEEN STEPHENS, et al.,

                                   Plaintiffs,
                                                               18-cv-07439-RJD-CLP
                    V.

     HSBC HOLDINGS PLC, et al.,

                                   Defendants.

                                                         X


                          STIPULATION AND [PROPOSED] ORDER

         The Moving Defendants, 1 through their counsel, and Plaintiffs, through their counsel,

  hereby stipulate and agree as follows:

         WHEREAS plaintiffs filed a Complaint against the Moving Defendants in matter 14 Civ.

  06601 (DLI-CLP) ("Freeman") on November 10, 2014;

         WHEREAS the Court entered an order staying discovery in Freeman on January 16,

  2015, ECF No. 37;

         WHEREAS the Moving Defendants filed a motion to dismiss the Complaint in Freeman

  on November 10, 2016, ECF No. 120 (the "Motion to Dismiss");

         WHEREAS the Hon. Cheryl L. Pollak, United States Magistrate Judge, issued a Report

  and Recommendation on July 27, 2018, ECF No. 165 (the "R&R");




         1 The Moving Defendants are HSBC Holdings plc; HSBC Bank plc; HSBC Bank Middle
  East Limited; HSBC Bank USA, N.A.; Barclays Bank PLC; Standard Chartered Bank; Royal
  Bank of Scotland N.V. (f/k/a ABN AMRO Bank N.V.); Credit Suisse AG; and Commerzbank
  AG.                                                                       ,
Case 1:18-cv-07439-RJD-CLP Document 6 Filed 02/12/19 Page 2 of 8 PageID #: 571



          WHEREAS the Moving Defendants filed objections to the R&R in Freeman on August

  31,2018,ECFNo.174;

          WHEREAS Plaintiffs filed a Complaint against the Moving Defendants in the above-

  captioned matter ("Stephens") on December 28, 2018; and

          WHEREAS the parties, having met and conferred, agree in the interest of efficiency and

  judicial economy to stay all proceedings in Stephens with respect to the Moving Defendants until

  30 days after the Court rules on the Motion to Dismiss in Freeman, and further agree that after

  the stay is lifted, service on the Moving Defendants with judicial process in Stephens in the

  manner provided by Federal Rule of Civil Procedure 4 will not be required.

          IT IS HEREBY STIPULATED BY AND BETWEEN the undersigned counsel as

  follows:

          1.      The undersigned parties agree that all proceedings in Stephens with .respect to the

  Moving Defendants, including service of the Complaint, should be stayed until 30 days after the

  Court rules on the Motion to Dismiss in Freeman.

          2.      The Moving Defendants agree that upon termination of the stay, service on the

  Moving Defendants with judicial process in Stephens in the manner provided by Federal Rule of

  Civil Procedure 4 will not be required.

          3.      The Moving Defendants retain all defenses and objections in Stephens, except for

  defenses and objections based on a defect in the summons or in the service of the summons in

  Stephens. The defenses and objections that the Moving Defendants hereby retain include, but are

  not limited to, defenses and objections related to personal jurisdiction.

          4.      Following any ruling on the Motion to Dismiss in Freeman, the parties will confer

  in good faith regarding the most fair and efficient way to proceed in light of such ruling, with all

  parties' rights in this regard fully reserved.


                                                    2
Case 1:18-cv-07439-RJD-CLP Document 6 Filed 02/12/19 Page 3 of 8 PageID #: 572



         IT IS FURTHER STIPULATED BY AND BETWEEN the undersigned counsel that

  except as provided above, nothing in this stipulation shall waive any right or defense of any

  party, all of which rights and defenses are expressly reserved.




   Dated: February~, 2019




   BURNS CHAREST LLP
   by   deiu--~
          Daniel H. Charest
          LeElle Slifer
          Spencer M . Cox
          Kyle Oxford
   900 Jackson Street, Suite 500
   Dallas, Texas 75202
   Tel: (469) 904-4550
   Facsimile: (469) 444-5002
   dcharest@burnscharest.com
   scox@burnscharest.com
   koxford@burnscharest.com

   Attorneys for the Stephens Plaintiffs




                                                   3
Case 1:18-cv-07439-RJD-CLP Document 6 Filed 02/12/19 Page 4 of 8 PageID #: 573




     SULLIVAN & CROMWELL LLP                         MAYER BROWN LLP




         Michael T. Tomaino, Jr.                         Mark G. Hanchet
         Jeffrey T. Scott                                Robert W. Hamburg
     Jonathan M. Sedlak                              1221 Avenue of the Americas
     125 Broad Street                                New York, NY 10020-1001
     New York, NY 10004                              (212) 506-2500
     (212) 5 5 8-4000                                mhanchet@mayerbrown.com
     tomainom@sullcrom.com                           rhan1burg@mayerbrown.com
     scottj@sullcrom.com
     sedlakj@sullcrom.com                            Attorneys for Defendants HSBC Holdings plc,
                                                     HSBC Bank pie, HSBC Bank Middle East
     Attorneys for Defendant Barclays Bank PLC       Limited, HSBC Bank USA, NA.




     CLEARY GOTTLIEB STEEN &                         SULLIVAN & CROMWELL LLP
     HAMIL TON LLP


     by\,~    ·v
                                                     by


          Jonathan I. Blackman                            Sharon L. Nelles
          Carmine D. Boccuzzi, Jr.                   125 Broad Street
          Avram E. Ltift                             New York, NY 10004
     One Liberty Plaza                               (212) 558-4000
     New York, NY 10006                              nelless@sullcrom.com
     (212) 225-2000
     jblackman@cgsh.com                              Attorney for Defendant Standard
     cboccuzzi@cgsh.com                              Chartered Bank
     aluft@cgsh.com

     Attorneys for Defendant Comri1erzbank AG




                                                 4
Case 1:18-cv-07439-RJD-CLP Document 6 Filed 02/12/19 Page 5 of 8 PageID #: 574




    SULLIVAN & CROMWELL LLP                         MA YER BROWN LLP

    by


         Michael T. Tomaino, Jr.                        Mark G. Hanchet                  r
         Jeffrey T. Scott                               Robert W. Hamburg
    Jonathan M. Sedlak                              1221 A venue of the Americas
    125 Broad Street                                New York, NY 10020-1001
    New York, NY 10004                              (212) 506-2500
    (212) 558-4000                                  mhanchet@mayerbrown.com
    tomainom@sullcrom.com                           rhamburg@mayerbrown.com
    scottj@sullcrom.com
    sedlakj@sullcrom.com                            Attorneys for Defendants HSBC Holdings plc,
                                                    HSBC Bank plc, HSBC Bank Middle East
    Attorneys for Defendant Barclays Bank PLC       Limited, HSBC Bank USA, N.A.




    CLEARY GOTTLIEB STEEN &                         SULLIVAN & CROMWELL LLP



                k
    HAMILTON LLP

                                                    by
    by    '\_
             'V
         Jonathan I. Blackman                            Sharon L. Nelles
         Carmine D. Boccuzzi, Jr.                   125 Broad Street
         Avram E. Luft                              New York, NY 10004
    One Liberty Plaza                               (212) 558-4000
    New York, NY 10006                              nelless@sullcrom.com
    (212) 225-2000
    jblackman@cgsh.com                              Attorney for Defendant Standard
    cboccuzzi@cgsh.com                              Chartered Bank
    aluft@cgsh.com

    Attorneys for Defendant Commerzbank AG




                                                4
Case 1:18-cv-07439-RJD-CLP Document 6 Filed 02/12/19 Page 6 of 8 PageID #: 575




    SULLIVAN & CROMWELL LLP                         MAYER BROWN LLP

    by                                              by


         Michael T. Tomaino, Jr.                        Mark G. Hanchet                 r
         Jeffrey T. Scott                               Robert W. Hamburg
    Jonathan M. Sedlak                              1221 A venue of the Americas
    125 Broad Street                                New York, NY 10020-1001
    New York, NY 10004                              (212) 506-2500
    (212) 558-4000                                  mhanchet@mayerbrown.com
    tomainom@sulJcrom.com                           rhamburg@mayerbrown.com
    scottj@sul lcrom .com
    sedlakj@sullcrom.com                            Attorneys for Defendants HSBC Holdings pie,
                                                    HSBC Bank pie, HSBC Bank Middle East
    Attorneys for DefendanL Barclays Bank PLC       Limited, HSBC Bank USA, N.A.




    CLEARY GOTTLIEB STEEN &                         SULLIVAN & CROMWELL LLP
    HAMILTON LLP


                                                    by ~ ' ; [ ;. ~                     .
              "V
         Jonathan I. Blackman                            Sharon L. Nelles
         Carmine D. Boccuzzi, Jr.                   125 Broad Street
         Avram E. Luft                              New York, NY l 0004
    One Liberty Plaza                               (212) 558-4000
    New York, NY 10006                              nelless@sullcrom.com
    (212) 225-2000
    jblackman@cgsh.com                              Allorney for Defendant Standard
    cboccuzzi@cgsh.com                              Chartered Bank
    aluft@cgsh.com

    Atlorneysfor Defendant Commerzbank AG




                                                4
Case 1:18-cv-07439-RJD-CLP Document 6 Filed 02/12/19 Page 7 of 8 PageID #: 576




                                                   CLIFFORD CHANCE US LLP,

    by                                             by


        Marc R. Cohen                                   Robert G. Houck
    Alex C. Lakatos                                     Michael G. Lightfoot
    1999 K Street, N.W                             31 West 52nd Street
    Washington, DC 20006                           New York, NY 10019-6131
    (202) 263-3000                                 (212) 878-8000
    mcohen@mayerbrown.com                          ro bert.houck@cliffordchance.com
    alakatos@mayerbrown.com                        michael.lightfoot@cliffordchance.com

    Attorneys for Defendant Credit Suisse AG           Katie Barlow
                                                   2001 K Street NW
                                                   Washington, DC 20006-1001
                                                   (202) 912-5000
                                                   Katie.Barlow@cliffordchance.com

                                                   Attorneys for Defendant The Royal Bank of
                                                   Scotland N. V (formerly known as ABN
                                                   AMRO Bank N VJ




     IT IS SO ORDERED, this_ day of _ _ _ _, 2019:



     Raymond J. Dearie
     United States District Court Judge




                                               5
Case 1:18-cv-07439-RJD-CLP Document 6 Filed 02/12/19 Page 8 of 8 PageID #: 577




    MA YER BROWN LLP,                           CLIFFORD CHANCE US    ~151
    by                                           by    (Iv(-       G, ~
       Marc R. Cohen                                Robert G. Houck
   Alex C. Lakatos                                  Michael G. Lightfoot
   1999 K Street, N.W                           31 West 52nd Street
   Washington, DC 20006                         New York, NY 10019-613 l
   (202) 263-3000                               (212) 878-8000
   mcohen@mayerbrown.com                        robert.houck@cliffordchance.com
   alakatos@mayerbrown.com                      michael.lightfoot@cliffordchance.com

    Attorneys for Defendant Credit Suisse AG         Katie Barlow
                                                 2001 K Street NW
                                                 Washington, DC 20006-100 I
                                                 (202) 912-5000
                                                 Katie.Barlow@cliffordchance.com

                                                 Attorneys for Defendant The Royal Bank of
                                                 Scotland N V. (formerly known as ABN
                                                 AMRO Bank NV)




     lT IS SO ORDERED, this _       day of _ _ _ _ , 2019:



     Raymond J. Dearie
     United States District Court Judge




                                                5
